By the Court,

Nelson, Ch. J.
There was no necessity for an assessment of contingent damages, as the general issue, the only issue tried, went to the whole declaration. The demurrer reached only the second plea.
The suggestion of the death of one of the defendants, was properly entered upon the roll, 2 R; S. 386, § 1 ; and whatever may be the effect to be given by the court to § 17 and 18, of 2 R. S. 553, there is no reason for disturbing the inquest in this case, as it is not pretended that the suggestion is untrue. Whether the sections adverted to, apply to a case like this, it is not important now to inquire.
Motion denied.